EXHIBIT 10.7


2006 EQUITY INCENTIVE PLAN


1. Purpose. The purpose of this Equity Incentive Plan (the “Plan”) is to advance
the interests of Kreido Biofuels, Inc. (the “Company”) and its Affiliates (as
defined below) by inducing eligible individuals of outstanding ability and
potential to join and remain with, or to provide consulting or advisory services
to, the Company or its Affiliates, by encouraging and enabling eligible
employees, Outside Directors (as defined below), consultants, and advisors to
acquire proprietary interests in the Company, and by providing participating
eligible employees, Outside Directors, consultants, and advisors with an
additional incentive to promote the success of the Company. These purposes are
accomplished by providing for the granting of Incentive Stock Options,
Nonqualified Stock Options, Reload Options, Stock Appreciation Rights, and
Restricted Stock (all as defined below) to eligible employees, Outside
Directors, consultants, and advisors.


2. Definitions. As used in the Plan, the following terms have the meanings
indicated:


(a) “Affiliate” means a “parent corporation” or a “subsidiary corporation” (as
set forth in Code Sections 424(e) and 424(f), respectively) of the Company.


(b) “Applicable Withholding Taxes” means the aggregate minimum amount of
federal, state, local, and foreign income, payroll, and other taxes that the
Employer is required to withhold in connection with the grant, vesting, or
exercise of any Award.


(c) “Award” means an Incentive Stock Option, a Nonqualified Stock Option, a
Reload Option, a Stock Appreciation Right, or Restricted Stock.


(d) “Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award after the Participant’s death. If the Participant does not validly
designate a Beneficiary, or if the designated person no longer exists, then the
Participant’s Beneficiary shall be his or her estate.


(e) “Board” means the Board of Directors of the Company.


(f) “Cause” shall have the same meaning given to such term (or other term of
similar meaning) in an Employment Agreement for purposes of termination of
employment under such agreement, and in the absence of any such agreement or if
such agreement does not include a definition of “Cause” (or other term of
similar meaning), the term “Cause” shall mean (i) any material breach by the
Participant of any agreement to which the Participant and the Company or an
Affiliate are parties, (ii) any continuing act or omission to act by the
Participant which may have a material and adverse effect on the Company’s
business or on the Participant’s ability to perform services for the Company or
an Affiliate, including, without limitation, the commission of any crime (other
than minor traffic violations), or (iii) any material misconduct or material
neglect of duties by the Participant in connection with the business or affairs
of the Company or an Affiliate.


(g) “Change in Control” means, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award agreement,
any Employment Agreement or in a written contract of service, the occurrence of
any of the following:


(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing more than fifty percent (50%) of the total combined
voting power of the Company’s then-outstanding securities entitled to vote
generally in the election of Directors; provided, however, that the following
acquisitions shall not constitute a Change in Control: (1) an acquisition by any
such person who on the Effective Date is the beneficial owner of more than fifty
percent (50%) of such voting power, (2) any acquisition directly from the
Company, including, without limitation, a public offering of securities, (3) any
acquisition by the Company, (4) any acquisition by a trustee or other fiduciary
under an employee benefit plan of a participating company or (5) any acquisition
by an entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the voting securities
of the Company; or
 

--------------------------------------------------------------------------------


 
(ii) an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of directors or, in the case of an Ownership
Change Event described in Section 2(x)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or
 
(iii) a liquidation or dissolution of the Company;
 
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this paragraph (g) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of incumbent directors. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting securities of one or more corporations or
other business entities which own the Company or the Transferee, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities. The Committee shall have the right to determine whether
multiple sales or exchanges of the voting securities of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any rulings or regulations promulgated thereunder.


(i) “Committee” means the Board, the Compensation Committee of the Board, or
such other committee of the Board as the Board appoints to administer the Plan;
provided, however, that should Section 162(m) of the Code and Section 16 of the
Securities Exchange Act of 1934 apply to Awards under the Plan, if any member of
the Committee does not qualify as both an “outside director” for purposes of
Code Section 162(m) and a “non-employee director” for purposes of Rule 16b-3,
the remaining members of the Committee (but not less than two members) shall be
constituted as a subcommittee of the Committee to act as the Committee for
purposes of the Plan.


(j) “Commission” means the U.S. Securities and Exchange Commission.


(k) “Company” means Kreido Biofuels, Inc., a Nevada corporation, and its
subsidiaries.


(l) “Company Stock” means the common stock, par value $0.001 per share, of the
Company. In the event of a change in the capital structure of the Company
affecting the common stock (as provided in Section 14), the shares resulting
from such a change in the common stock shall be deemed to be Company Stock
within the meaning of the Plan.


(m) “Date of Grant” means the date on which the Committee grants an Award, or
such future date as may be determined by the Committee.


(n) “Disability” means a disability within the meaning of Code Section 22(e)(3).
 
2

--------------------------------------------------------------------------------




(o) “Employer” means the Company and each Affiliate that employs one or more
Participants.


(p) “Employment Agreement” means any written employment or other similar
agreement between the Participant and the Company or an Affiliate.


(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(r) “Fair Market Value” means on any given date the fair market value of Company
Stock as of such date, as determined by the Committee. If the Company Stock is
listed on a national securities exchange or traded on the over-the-counter
market, Fair Market Value means the closing selling price or, if not available,
the closing bid price or, if not available, the high bid price of the Company
Stock quoted on such exchange, or on the over-the-counter market as reported by
the NASDAQ Stock Market (“NASDAQ”), or if the Company Stock is not listed on
NASDAQ, then by the National Quotation Bureau, Incorporated, on the day
immediately preceding the day on which the Award is granted or exercised, as the
case may be, or, if there is no selling or bid price on that day, the closing
selling price, closing bid price, or high bid price on the most recent day which
precedes that day and for which such prices are available.


(s) “Incentive Stock Option” means an Option that qualifies for favorable income
tax treatment under Code Section 422.


(t) “Mature Shares” means shares of Company Stock for which the stockholder has
good title, free and clear of all liens and encumbrances.


(u) “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.


(v) “Option” means a right to purchase Company Stock granted under the Plan, at
a price determined in accordance with the Plan.


(w) “Outside Director” means a member of the Board who is not an employee of, or
a consultant or advisor to, the Company or an Affiliate as of the Date of
Grant. 


(x) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).


(y) “Participant” means any employee, Outside Director, consultant, or advisor
(including independent contractors, professional advisors, and service
providers) of the Company or an Affiliate who receives an Award under the Plan.


(z) “Restricted Stock” means Company Stock awarded under Section 9 of the Plan.


(aa) “Reload Option” means a reload option grant made in accordance with Section
7 of the Plan.


(bb) “Rule 16b-3” means Rule 16b-3 of the Commission promulgated under the
Exchange Act. A reference in the Plan to Rule 16b-3 shall include a reference to
any corresponding rule (or number redesignation) of any amendments to Rule 16b-3
enacted after the effective date of the Plan’s adoption.
 
3

--------------------------------------------------------------------------------




(cc)   “Securities Act” means the Securities Act of 1933, as amended.


(dd) “Stock Appreciation Right” means a right to receive amounts awarded under
Section 8.


3. Stock. Subject to Section 14 of the Plan, there shall be reserved for
issuance under the Plan an aggregate of 3,850,000 shares of Company Stock, which
may be authorized but unissued shares, or shares held in the Company’s treasury,
or shares purchased from stockholders expressly for use under the Plan. In
addition, shares allocable to Awards granted under the Plan that expire, are
forfeited, are cancelled without the delivery of the shares, or otherwise
terminate unexercised, may again be available for Awards under the Plan. For
purposes of determining the number of shares that are available for Awards under
the Plan, the number shall also include the number of shares surrendered by a
Participant actually or by attestation or retained by the Company in payment of
Applicable Withholding Taxes, and any Mature Shares surrendered by a Participant
upon exercise of an Option or in payment of Applicable Withholding Taxes. Shares
issued under the Plan through the settlement, assumption, or substitution of
outstanding awards or obligations to grant future awards as a condition of an
Employer acquiring another entity shall not reduce the maximum number of shares
available for delivery under the Plan.


4. Eligibility. Subject to the terms of the Plan, the Committee shall have the
power and complete discretion, as provided in Section 13, to select eligible
employees, Outside Directors, consultants, and advisors to receive an Award
under the Plan; provided, however, that any Award shall be subject to the
following terms and conditions:


(a) Only those individuals who are employees (including officers) of the Company
or an Affiliate at the Date of Grant shall be eligible to receive an Incentive
Stock Option under the Plan.


(b) All employees (including officers) and Outside Directors of, or consultants
and advisors to, either the Company or an Affiliate at the Date of Grant shall
be eligible to receive Nonqualified Stock Options, Stock Appreciation Rights,
and Restricted Stock; provided, however, that Nonqualified Stock Options, Stock
Appreciation Rights, and Restricted Stock may not be granted to any such
consultants and advisors unless (i) bona fide services have been or are to be
rendered by such consultant or advisor and (ii) such services are not in
connection with the offer or sale of securities in a capital raising
transaction.


(c) Anything herein to the contrary notwithstanding, any recipient of an Award
under the Plan must be includable in the definition of “employee” provided in
the general instructions to Form S-8 Registration Statement under the Securities
Act.


(d) The grant of an Award shall not obligate an Employer to pay any employee,
Outside Director, consultant, or advisor any particular amount of remuneration,
to continue the employment of the employee or engagement of the Outside
Director, consultant, or advisor after the grant, or to make further grants to
the employee, Outside Director, consultant, or advisor at any time thereafter.


5. Stock Options.


(a) The Committee may make grants of Options to Participants. Except as
otherwise provided herein, the Committee shall determine the number of shares
for which Options are granted, the Option exercise price per share, whether the
Options are Incentive Stock Options or Nonqualified Stock Options, and any other
terms and conditions to which the Options are subject.


(b) Unless determined otherwise by the Committee on the Date of Grant, the
exercise price of shares of Company Stock covered by an Option shall be not less
than 100 percent of the Fair Market Value of Company Stock on the Date of Grant.
Except as provided in Section 14, (i) the exercise price of an Option may not be
decreased after the Date of Grant and (ii) a Participant may not surrender an
Option in consideration for the grant of a new Option with a lower exercise
price or another Award.
 
4

--------------------------------------------------------------------------------




(c) All Options granted hereunder shall be subject to the following terms and
conditions:


(i) All Options shall be evidenced by a written stock option agreement (the
“Stock Option Agreement”) setting forth all the relevant terms of the Award.


(ii) No Option shall be exercisable more than 10 years after the Date of Grant.


(iii) The aggregate Fair Market Value, determined at the Date of Grant, of
shares for which Incentive Stock Options become exercisable by a Participant
during any calendar year shall not exceed $100,000 and any amount in excess of
$100,000 shall be treated as Nonqualified Stock Option. The maximum aggregate
number of shares for which Incentive Stock Options may be issued under the Plan
to any Participant in any calendar year shall be 200,000.


(iv) If an Incentive Stock Option is granted to an employee who owns, at the
Date of Grant, more than 10 percent of the total combined voting power of all
classes of stock of the Company or an Affiliate, then (A) the option price of
the shares subject to the Incentive Stock Option shall be at least 110% of the
Fair Market Value of the Company Stock at the Date of Grant and (B) such
Incentive Stock Option shall not be exercisable after the expiration of 5 years
from the Date of Grant.


(v) Subject to earlier termination of the Option as otherwise provided herein
and unless otherwise provided in any Employment Agreement or as provided by the
Committee in the grant of an Option and set forth in or incorporated into the
Stock Option Agreement: (A) if the employment of an employee by, or the services
of an Outside Director for, or consultant or advisor to, the Company or an
Affiliate should be terminated for Cause or terminated voluntarily by the
grantee, then any outstanding Option shall terminate immediately, (B) if such
employment or services terminates for any other reason, any such Option
exercisable as of the date of termination may be exercised at any time within
three months of termination. For purposes of this subsection, (y) the retirement
of an individual either pursuant to a pension or retirement plan maintained by
the Company or an Affiliate or at the applicable normal retirement date
prescribed from time to time by the Company shall be deemed to be termination of
the individual’s employment other than voluntarily or for Cause, and (z) an
individual who leaves the employ or services of the Company or an Affiliate to
become an employee or Outside Director of, or a consultant or advisor to, an
entity that has assumed the Option as a result of a corporate reorganization or
the like shall not be considered to have terminated employment or services.


(vi) Subject to earlier termination of the Option as otherwise provided herein
and unless otherwise provided in any Employment Agreement or as provided by the
Committee in the grant of an Option and set forth in or incorporated into the
Stock Option Agreement, if the holder of an Option under the Plan ceases
employment or services because of Disability while employed by, or while serving
as an Outside Director for or a consultant or advisor to, the Company or an
Affiliate, then such Option may, subject to the provisions of subsection (viii)
below, be exercised at any time within one year after the termination of
employment or services due to the Disability.


(vii) Subject to earlier termination of the Option as otherwise provided herein
and unless otherwise provided in any Employment Agreement or as provided by the
Committee in the grant of an Option and set forth in or incorporated into the
Stock Option Agreement, if the holder of an Option under the Plan dies (A) while
employed by, or while serving as an Outside Director for or a consultant or
advisor to, the Company or an Affiliate, or (B) within three months after the
termination of employment or services other than voluntarily by the grantee or
for Cause, then such Option may, subject to the provisions of subsection (viii)
below, be exercised by the Participant’s Beneficiary at any time within one year
after the Participant’s death.
 
5

--------------------------------------------------------------------------------




(viii) An Option may not be exercised after termination of employment,
termination of directorship, termination of consulting or advisory services,
Disability or death except to the extent that the holder was entitled to
exercise the Option at the time of such termination or as otherwise provided in
a currently effective written Employment Agreement, consulting agreement or
other related agreement executed between the Company and the employee, Outside
Director or consultant or advisor, and in any event may not be exercised after
the expiration of the Option in accordance with the terms of the grant.


(ix) The employment relationship of an employee of the Company or an Affiliate
shall be treated as continuing intact while the employee is on military or sick
leave or other bona fide leave of absence if such leave does not exceed 90 days
or, if longer, so long as the employee’s right to reemployment is guaranteed
either by statute or by contract.


(d) The holder of any Option granted under the Plan shall have none of the
rights of a stockholder with respect to the shares covered by the Option until
such stock shall be transferred to the holder upon the exercise of the Option.


6. Grants to Outside Directors. Awards, other than Incentive Stock Options, may
be made to Outside Directors. The Committee shall have the power and complete
discretion to select Outside Directors to receive Awards. The Committee shall
have the complete discretion, under provisions consistent with Section 13, to
determine the terms and conditions, the nature of the Award and the number of
shares to be allocated as part of each Award for each Outside Director. The
grant of an Award shall not obligate the Company to make further grants to the
Outside Director at any time thereafter or to retain any person as a director
for any period of time.


7. Reload Options. The Committee may grant Options with a reload feature. A
reload feature shall only apply when the exercise price is paid by delivery of
Company Stock in accordance with Section 10. The Stock Option Agreement for the
Option containing the reload feature shall provide that the holder of the Option
shall receive, contemporaneously with the payment of the exercise price in
shares of Company Stock, a Reload Option to purchase that number of shares of
Company Stock equal to the sum of (i) the number of shares used to exercise the
Option, and (ii) with respect to Nonqualified Stock Options, the number of
shares used to satisfy Applicable Withholding Taxes. The terms of the Plan
applicable to the Option shall be equally applicable to the Reload Option with
the following exceptions: the price per share of Company Stock deliverable upon
the exercise of the Reload Option (i) in the case of a Reload Option that is an
Incentive Stock Option being granted to a Participant who owns more than 10
percent of the total combined voting power of all classes of stock of the
Company or an Affiliate, shall be 110% of the Fair Market Value of a share of
Company Stock on the Date of Grant of the Reload Option, and (ii) in the case of
a Reload Option which is an Incentive Stock Option being granted to any other
Participant, or which is a Nonqualified Stock Option, shall be the Fair Market
Value of a share of Company Stock on the Date of Grant of the Reload Option,
unless the Committee shall determine otherwise on the Date of Grant, but in no
event shall such price be less than the exercise price of the Option which gave
rise to the Reload Option. The term of the Reload Option shall be the same as
the Option which gave rise to the Reload Option. If the exercise price of an
Option containing a reload feature is paid in cash and not in shares of Company
Stock, the reload feature shall have no application with respect to such
exercise.


8. Stock Appreciation Rights. Concurrently with the award of any Option to
purchase one or more shares of Company Stock, the Committee may, in its sole
discretion, award to the optionee with respect to each share of Company Stock
covered by an Option a related Stock Appreciation Right, which permits the
optionee to be paid the appreciation on the related Option in lieu of exercising
the Option. The Committee shall establish as to each award of Stock Appreciation
Rights the terms and conditions to which the Stock Appreciation Rights are
subject; provided, however, that the following terms and conditions shall apply
to all Stock Appreciation Rights:
 
6

--------------------------------------------------------------------------------




(a) A Stock Appreciation Right granted with respect to an Incentive Stock Option
must be granted together with the related Option. A Stock Appreciation Right
granted with respect to a Nonqualified Stock Option may be granted together with
the grant of the related Option.

(b) A Stock Appreciation Right shall entitle the Participant, upon exercise of
the Stock Appreciation Right, to receive in exchange an amount equal to the
excess of (i) the Fair Market Value on the date of exercise of Company Stock
covered by the surrendered Stock Appreciation Right, over (ii) the Fair Market
Value of Company Stock on the Date of Grant of the Stock Appreciation Right. The
Committee may limit the amount that the Participant will be entitled to receive
upon exercise of a Stock Appreciation Right.


(c) A Stock Appreciation Right may be exercised only if and to the extent the
underlying Option is exercisable, and a Stock Appreciation Right may not be
exercisable in any event more than 10 years after the Date of Grant.


(d) A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of Company Stock covered by the Stock Appreciation Right exceeds
the Fair Market Value of Company Stock on the Date of Grant of the Stock
Appreciation Right. The Stock Appreciation Right may provide for payment in
Company Stock or cash, or a fixed combination of Company Stock and cash, or the
Committee may reserve the right to determine the manner of payment at the time
the Stock Appreciation Right is exercised.


(e) To the extent a Stock Appreciation Right is exercised, the underlying Option
shall be cancelled, and the shares of Company Stock represented by the Option
shall no longer be available for Awards under the Plan.


9. Restricted Stock Awards.


(a) The Committee may make grants of Restricted Stock to a Participant. The
Committee shall establish as to each award of Restricted Stock the terms and
conditions to which the Restricted Stock is subject, including the period of
time before which all restrictions shall lapse and the Participant shall have
full ownership of the Company Stock. The Committee in its discretion may award
Restricted Stock without cash consideration. All Restricted Stock Awards shall
be evidenced by a Restricted Stock Agreement setting forth all the relevant
terms of the Award.


(b) Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions have
lapsed or been removed. Certificates representing Restricted Stock shall be held
by the Company until the restrictions lapse, and the Participant shall provide
the Company with appropriate stock powers endorsed in blank.


10. Method of Exercise of Options.


(a) Options may be exercised by the Participant (or his or her legal guardian or
personal representative) by giving written notice of the exercise to the Company
at its principal office (attention of the Corporate Secretary) pursuant to
procedures established by the Company. The notice shall state the number of
shares the Participant has elected to purchase under the Option. Such notice
shall be accompanied, or followed within 10 days of delivery thereof, by payment
of the full exercise price of such shares. The exercise price may be paid in
cash by means of a check payable to the order of the Company or, if the terms of
an Option permit, (i) by delivery or attestation of Mature Shares (valued at
their Fair Market Value) in satisfaction of all or any part of the exercise
price, (ii) by delivery of a properly executed exercise notice with irrevocable
instructions to a broker to deliver to the Company the amount necessary to pay
the exercise price from the sale or proceeds of a loan from the broker with
respect to the sale of Company Stock or a broker loan secured by the Company
Stock, (iii) by such other consideration as may be approved by the Committee
from time to time to the extent permitted by applicable law, or (iv) by any
combination of (i) through (iii) hereof.
 
7

--------------------------------------------------------------------------------




(b) Unless prior to the exercise of the Option the shares issuable upon such
exercise have been registered with the Commission pursuant to the Securities
Act, the notice of exercise shall be accompanied by a representation or
agreement of the individual or entity exercising the Option to the Company to
the effect that such shares are being acquired for investment purposes and not
with a view to the distribution thereof, and such other documentation as may be
required by the Company, unless in the opinion of counsel to the Company such
representation, agreement or documentation is not necessary to comply with any
such act.


(c) The Company shall not be obligated to deliver any Company Stock until the
shares have been listed on each securities exchange or market on which the
Company Stock may then be listed or until there has been qualification under or
compliance with such federal or state laws, rules or regulations as the Company
may deem applicable. The Company shall use reasonable efforts to obtain such
listing, qualification and compliance.


11. Tax Withholding. Each Participant shall agree as a condition of receiving an
Award payable in the form of Company Stock to pay to the Employer, or make
arrangements satisfactory to the Employer regarding the payment to the Employer
of, Applicable Withholding Taxes. Under procedures established by the Committee
or its delegate, a Participant may elect to satisfy Applicable Withholding Taxes
by (i) making a cash payment or authorizing additional withholding from cash
compensation, (ii) delivering Mature Shares (valued at their Fair Market Value),
or (iii) if the applicable Stock Option Agreement or Restricted Stock Agreement
permits, having the Company retain that number of shares of Company Stock
(valued at their Fair Market Value) that would satisfy all or a specified
portion of the Applicable Withholding Taxes.


12. Transferability of Awards. Awards shall not be transferable except by will
or by the laws of descent and distribution.


13. Administration of the Plan.


(a) The Committee shall administer the Plan. Subject to the terms and conditions
set forth in the Plan, the Committee shall have general authority to impose any
term, limitation, or condition upon an Award that the Committee deems
appropriate to achieve the objectives of the Award and of the Plan. The
Committee may adopt rules and regulations for carrying out the Plan with respect
to Participants and Beneficiaries. The interpretation and construction of any
provision of the Plan by the Committee shall be final and conclusive as to any
Participant or Beneficiary.


(b) The Committee shall have the power to amend the terms and conditions of
previously granted Awards so long as the terms as amended are consistent with
the terms of the Plan and provided that the consent of the Participant is
obtained with respect to any amendment that would be detrimental to him or her,
except that such consent will not be required if such amendment is for the
purpose of complying with Rule 16b-3 or any requirement of the Code or of other
securities laws applicable to the Award.


(c) The Committee shall have the power and complete discretion (i) to delegate
to any individual, or to any group of individuals employed by the Company or any
Affiliate, the authority to grant Awards under the Plan and (ii) to determine
the terms and limitations of any delegation of authority; provided, however,
that the Committee may not delegate power and discretion to the extent such
action would cause noncompliance with, or the imposition of penalties, excise
taxes, or other sanctions under, applicable corporate law, Rule 16b-3, Code
Section 162(m) or 409A, or any other applicable securities or tax law.
 
8

--------------------------------------------------------------------------------




(d) The Committee shall have the power to include one or more provisions in the
terms of Award grants to provide for the cancellation of an outstanding Award in
the event the Participant violates any agreement or other obligation dealing
with non-competition, non-solicitation or protection of the Company’s
confidential information. 



 
14.
Change in Capital Structure; Change of Control.



(a) Change in Capital Structure. In the event of a stock dividend, stock split,
or combination of shares, share exchange, share distribution, recapitalization
or merger in which the Company is the surviving corporation, a spin-off or
split-off of a subsidiary or Affiliate, or other change in the Company’s capital
stock (including, but not limited to, the creation or issuance to stockholders
generally of rights, options, or warrants for the purchase of common stock or
preferred stock of the Company), the aggregate number and kind of shares of
stock or securities of the Company to be subject to the Plan and to Awards then
outstanding or to be granted, the maximum number of shares or securities which
may be delivered under the Plan under Sections 3, 5(b), or 8, the per share
exercise price of Options, the terms of Awards, and other relevant provisions
shall be proportionately and appropriately adjusted by the Committee in its
discretion, and the determination of the Committee shall be binding on all
persons. If the adjustment would produce fractional shares with respect to any
unexercised Option, the Committee may adjust appropriately and in a
nondiscriminatory manner the number of shares covered by the Option so as to
eliminate the fractional shares.


(b) Effect of Change in Control on Options and Stock Appreciation Rights.
Subject to the terms of any Employment Agreement, the Committee may provide in
an Award agreement for, or in the event of a Change in Control may take such
actions as it deems appropriate to provide for, any one or more of the
following:


(i) Accelerated Vesting. The Committee may provide for the acceleration of the
exercisability and vesting in connection with a Change in Control of any or all
outstanding Options and Stock Appreciation Rights and shares acquired upon the
exercise thereof upon such conditions, including termination of the
Participant’s service prior to, upon, or following such Change in Control, and
to such extent as the Committee shall determine.
 
(ii) Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of any Participant,
either assume or continue the Company’s rights and obligations under any or all
outstanding Options and Stock Appreciation Rights or substitute for any or all
outstanding Options and Stock Appreciation Rights substantially equivalent
options and stock appreciation rights (as the case may be) for the Acquiror’s
stock. Any Options or Stock Appreciation Rights which are neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the time of consummation of the Change in Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
in Control.
 
(iii) Cash-Out. The Committee may, in its sole discretion and without the
consent of any Participant, determine that, upon the occurrence of a Change in
Control, each or any Option or Stock Appreciation Right outstanding immediately
prior to the Change in Control shall be canceled in exchange for a payment with
respect to each vested share (and each unvested share, if so determined by the
Committee) of Company Stock subject to such canceled Option or Stock
Appreciation Right in (A) cash, (B) stock of the Company or of a corporation or
other business entity a party to the Change in Control, or (C) other property
which, in any such case, shall be in an amount having a Fair Market Value equal
to the excess of the Fair Market Value of the consideration to be paid per share
of Company Stock in the Change in Control over the exercise price per share
under such Option or Stock Appreciation Right (the “Spread”). In the event such
determination is made by the Committee, the Spread (reduced by applicable
withholding taxes, if any) shall be paid to Participants in respect of the
vested portion (and unvested portion, if so determined by the Committee) of
their canceled Options and Stock Appreciation Rights as soon as practicable
following the date of the Change in Control.
 
9

--------------------------------------------------------------------------------


 
(iv) Effect of Change in Control on Restricted Stock Awards. The Committee may
provide for the acceleration of the vesting of the shares subject to the
Restricted Stock Award upon such conditions, including termination of the
Participant’s services to the Company prior to, upon, or following such Change
in Control, and to such extent as the Committee shall determine.


15. Effective Date. The effective date of the Plan is November 2, 2006. The Plan
shall be submitted to the stockholders of the Company for approval. Until (i)
the Plan has been approved by the Company’s stockholders, and (ii) the
requirements of any applicable federal or state securities laws have been met,
no Restricted Stock shall be awarded, and no Option shall be granted or
exercisable, that is not contingent on these events.


16. Termination, Modification. If not sooner terminated by the Board, this Plan
shall terminate at the close of business on November 2, 2016. No Awards shall be
made under the Plan after its termination. The Board may amend or terminate the
Plan as it shall deem advisable; provided, however, that no change shall be made
that increases the total number of shares of Company Stock reserved for issuance
pursuant to Awards granted under the Plan (except pursuant to Section 14), or
reduces the minimum exercise price for Options, or exchanges an Option for
another Award, unless such change is authorized by the stockholders of the
Company within one year of the date of such change. Except as otherwise
specifically provided herein, a termination or amendment of the Plan shall not,
without the consent of the Participant, adversely affect a Participant’s rights
under an Award previously granted to him or her.


17. American Jobs Creation Act of 2004.
 
(a) It is intended that the Plan comply in all applicable respects with Code
Sections 409A(a)(2) through (4), as it may be amended from time to time, and any
rulings, regulations, or other guidelines promulgated under either or both
statutes (such statutes, rulings, regulations and other guidelines to be
referred to collectively herein as “Section 409A”). This Plan, and any
amendments thereto, shall therefore be interpreted and implemented at all times
so as to (i) ensure compliance with Section 409A and (ii) avoid any penalty or
early taxation of any payment or benefit under the Plan.


(b) Anything herein to the contrary notwithstanding, the Board shall approve and
implement such amendments as it deems necessary or desirable to ensure
compliance with Section 409A and to avoid any penalty or early taxation of any
payment or benefit under this Plan; provided, however, that no change shall be
made that increases the total number of shares of Company Stock reserved for
issuance pursuant to Awards granted under the Plan (except pursuant to Section
14), or reduces the minimum exercise price for Options, or exchanges an Option
for another Award, unless such change is authorized by the stockholders of the
Company. No such amendment shall require the consent of any Participant.


18. Interpretation and Venue. Except to the extent preempted by applicable
federal law, the terms of this Plan shall be governed by the laws of the State
of New York without regard to its conflict of laws rules.


10

--------------------------------------------------------------------------------

